Status of Claims
Claims 1-6 are currently pending but claims 5 and 6 have been withdrawn, therefore claims 1-4 have been examined below. This Non-Final communication is the first action on the merits.

Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/05/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-134709, filed on July 22, 2019.

Information Disclosure Statement 
The information disclosure statement filed 10/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The reference JP 2017-226239 does not include a proper English translated document.

Drawings
The drawings are objected to because:
Referring to figure 3, element 29 seemed to be a part or piece of element 20a, yet in figure 10, elements 29 and 20a are shown as separate components. Therefore, elements 20a and 29 in figure 3 is inconsistent with the elements 20a and 29 shown in figure 10 and requires amendment from the applicant.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.


Specification
The disclosure is objected to because of the following informalities: 
The specification often refers to “end portion” [see line 8 of page 7 as one non-limiting example]  is unclear because applicant has established a “a front end portion” and a “a rear end portion” in line 23 of the 16th page, and is unclear as to which end portion the applicant is referring to. Applicant is required to amend for further clarity for this and all of the other issues relating to this objection. 
In line 6 of page 15th page, “second protrusion parts 23e, 23e, and 23e are formed”, appears that it should read “second protrusion parts 23e are formed”. 
In line 6 of the 20th page, “a front portion of the rear door 1 shown in FIG. 11”, requires amendment by the applicant because there is no “rear door 1” shown in figure 11. 
In line 14 of the 21st page, “below90”, should read “below 90”. 

Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 8 of claim 1, “end portion of the extrusion-molded portion,”, should read “end portion of the extrusion-molded portion; and”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1
	 
Recitations such as “in such a way as to reach the one end portion of the extrusion-molded portion” in lines 7-8 of claim 1 render the claims indefinite because it is unclear to the Examiner what does the applicant meant by “in such a way”? Is the exterior portion attached to the one end portion? This requires clarity from the applicant. 
Recitations such as “the one end portion of the extrusion-molded portion” in lines 7-8 of claim 1 render the claims indefinite because it is unclear to the Examiner which “one end portion” applicant is referring to. In light of the specification, the applicant has established that the “end portion” has “a front end portion” and “a rear end portion”, therefore referring to a “one end portion” will lead to confusion and require further clarity by the applicant.

Claim 3
	Recitations such as “the connecting end portion” in line 3 of claim 3 render the claims indefinite because it is unclear to the Examiner which “end portion” applicant is referring to. In light of the specification, the applicant has established that the “end portion” has “a front end portion” and “a rear end portion”, therefore referring to an “end portion” will lead to confusion and require further clarity by the applicant.

Claim 4
	Recitations such as “the step is 0.01 mm or more and 0.2 mm or less” in line 2 of claim 4 renders the claim indefinite because the limitation that the applicant is claiming could be interpreted as 0.01 mm to infinity and 0.2 mm to zero. If applicant is intended to claim “the step is between 0.01 mm and 0.2 mm”, please provide clarification to the claim.
	The limitation “the step is 0.01 mm or more and 0.2 mm or less” in claim 4 renders the claim indefinite because it is unclear to the Examiner what does the applicant directing the measurements to. It is unclear whether applicant is referring to the dimensions such as the height of the step or the length of the step.  

	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
All claims depending from a rejected claim are rejected for including the clarity issues of the claim from which it depends.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fukuta (US Patent Application Publication No. 2017/0001505 A1); or, in the alternative, under 35 U.S.C. 103 as obvious over Fukuta (US Patent Application Publication No. 2017/0001505 A1).

Claim 1
	(Fukuta discloses) An automotive door sealing member (30; figure 3) being provided for an automotive door (1; figure 1), comprising:
	an extrusion-molded portion (41; figure 7) formed by extrusion molding (limitations such as “formed by extrusion molding” is an example of a product-by-process claim limitations, the Examiner directs attention to the fact that product-by-process claims are not limited to the manipulations of the recited steps, in this case, via extrusion molding, and only examined by the structure implied by the steps – MPEP 2113 [R-1]);
a mold-formed portion (39; figure 7) formed integrally with the extrusion-molded portion (Modified Figure A below) in such a way as to be continuous with one end portion of the extrusion-molded portion in a longitudinal direction (Since the mold-formed portion 39 is formed integrally with the extrusion-molded portion and the extrusion-molded portion is formed in a longitudinal direction as shown in Modified Figure B below, the mold-formed portion will inherently formed in such a way as to be continuous with one end portion of the extrusion-molded portion in a longitudinal direction); and
an exterior portion (45; figure 1) provided on an exterior surface (Modified Figure A below) in such a way as to reach (it should be noted that, the limitation “in such a way as to reach” requires clarification by the applicant. The Examiner has interpreted this limitation under the broadest reasonable interpretation. Please see the 112b issue above) the one end portion of the extrusion-molded portion (Modified Figure B below; the limitation “the one end portion of the extrusion-molded portion” requires clarification by the applicant. The Examiner has interpreted this limitation under the broadest reasonable interpretation. Please see the 112b issue above).
	a surface of the mold-formed portion on an outside of a passenger compartment (Modified figure C below) being located further outside than a connecting end portion of the exterior portion (48; Modified figure C below; it should be noted that the limitation “connecting end portion of the exterior portion” is interpreted under the Broadest Reasonable Interpretation, therefore, the connecting end portion 48 meets the claim limitation; for clarity purposes, the Modified figure C is a zoomed in view of Fukuta figure 8).
	 
Note: It appears inherent that the prior art disclosed in this rejection is formed in the matter claimed [i.e. via extrusion, etc.], however, if this is not found inherently anticipated then the examiner directs attention to the fact that the method of forming an apparatus [in this case, via extrusion or extrusion molding or the like] is not germane to patentability of apparatus itself.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the different parts of Fukuta via the claimed extrusion processes as merely obvious to try suitable ways of manufacturing a product for the well known advantages that such well known processes provide, such as economy, easy, and the like.  


    PNG
    media_image1.png
    769
    874
    media_image1.png
    Greyscale

Modified Figure A

    PNG
    media_image2.png
    717
    798
    media_image2.png
    Greyscale

Modified Figure B

    PNG
    media_image3.png
    443
    609
    media_image3.png
    Greyscale

Modified Figure C

Claim 2
	(Fukuta discloses) The automotive door sealing member of claim 1, wherein a material of the exterior portion (45; Par. 74 discusses that the element 45 is made of materials, for example, aluminum alloy) is harder than a material of the mold-formed portion (39; it should be noted that the element 39 of Fukuta is functioned as a glass contacting portion as set forth on lines 1-3 of paragraph 62, and it is critical to note that 39 is part of 30 explained in paragraph [0048] as EPDM and TPO such that the aluminum alloy is inherently harder than these materials [the material of 39 more importantly], especially further considering that 39 must be flexible/soft to receive the glass safely without providing damage.  However, if this is not found inherent that the first material is harder than the second material as claimed, the examiner directs attention to the fact that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have tried varying proportions of hardness between different parts and material thereof, such as the material of the exterior portion as harder than the material of the mold-formed portion of Fukuta in order to provide the predictable and expected results of allowing glass to safely move in and out of a flexible softer material to reduce wear/destruction on the glass while maintaining a harder outer part for durability of the overall apparatus.



Claim 3
	(Fukuta discloses) The automotive door sealing member of claim 1, wherein between the surface of the mold-formed portion (39) on the outside of the passenger compartment (Modified figure C above) and the connecting end portion of the exterior portion (48; figure 7), a step is formed (Modified figure C above).

Claim 4
(Fukuta discloses) The automotive door sealing member of claim 3, wherein the step is 0.01 mm or more and 0.2 mm or less (the examiner notes that it appears inherent that the step of Fukuta teaches this limitation when interpreted with the broadest reasonable interpretation [see 112 rejection above].  However, if this is not found inherently taught since Fukuta doesn’t give specific dimensions, the examiner directs the attention to the fact that the courts have held that limitations relating to the size, in this case, the dimension of the step, were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Fukuta with a dimension inside the range claimed in order to provide the desired sized apparatus to fit an accordingly sized vehicle. 
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK B. PONCIANO/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634